NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0370n.06

                                           No. 20-3017

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                         FILED
UNITED STATES OF AMERICA,                                )                          Jul 27, 2021
                                                         )                     DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                               )
                                                         )
                                                                ON APPEAL FROM THE
               v.                                        )
                                                                UNITED STATES DISTRICT
                                                         )
                                                                COURT FOR THE NORTHERN
ARVEL RAY HENDERSON, II,                                 )
                                                                DISTRICT OF OHIO
                                                         )
       Defendant-Appellant.                              )
                                                         )



BEFORE: GRIFFIN, LARSEN, and NALBANDIAN, Circuit Judges.

       GRIFFIN, Circuit Judge.

       Defendant Arvel Ray Henderson, II, was convicted of stealing public money, concealing

bankruptcy assets, and committing bankruptcy fraud. On appeal, he asserts that the district court

erred by denying: (1) his motion to dismiss the indictment, (2) his motion to continue the trial, and

(3) his motion for a judgment of acquittal. He also argues that the district court improperly applied

U.S.S.G. § 3A1.1(b)(1)’s two-level vulnerable victim enhancement. For the reasons below, we

affirm defendant’s convictions and sentences.



       Henderson filed for Chapter 7 bankruptcy. His bankruptcy schedules listed no cash on

hand; a checking account with about $2,000; a savings account with about $1,000; his business,

FTL Properties, which he valued at $1,000; one vehicle, a 2007 Mercedes valued at $6,000; and

zero income. Henderson reported that he had no income from other sources from the three years
No. 20-3017, United States v. Henderson


before his bankruptcy filing. Additionally, he indicated that he had not received any gifts during

the year before he filed for bankruptcy.

       Patti Baumgartner-Novak, the bankruptcy trustee, convened a § 341 Bankruptcy Code

hearing for Henderson’s bankruptcy case. At a § 341 hearing, the bankruptcy trustee and creditors

have an opportunity to ask the debtor questions, and the debtor has a chance to verify information

in the bankruptcy filing. There, Henderson—while under oath—confirmed that he had signed the

bankruptcy petitions and schedules, and the information in his bankruptcy filing was accurate.

       Eric Robinson, a Special Agent with the Federal Bureau of Investigation, reviewed

documents from defendant’s bankruptcy filing. After only “a brief glance over the bankruptcy

file,” Robinson detected apparent “indiscretions [and] discrepancies.” Henderson had failed to

include various assets, including multiple bank accounts (one of which had approximately

$500,000 in it), two vehicles, and an annuity. Additionally, he had not listed a creditor—a deaf

and elderly woman, referred to as “J.F.,” whom he had deceived and to whom he owed $15,000

on a $20,000 loan.

       Subsequently, a federal grand jury returned an indictment against Henderson, which was

followed by a superseding indictment. The superseding indictment alleged that defendant had

stolen public money (Count One, 18 U.S.C. § 641); concealed bankruptcy assets (Count Two,

18 U.S.C. § 152(1)); and committed bankruptcy fraud (Count Three, 18 U.S.C. § 157(2)).

Henderson moved to dismiss the indictment. The district court denied the motion.

       Before jury selection was completed, Henderson moved to continue the trial. He sought a

delay because his bankruptcy attorney “admitted . . . to hav[ing] forged a very important document

in this case” and defendant wanted “more time to dig in essentially to that matter to see what else

is out there.” The district court denied the motion. It reasoned that “[w]hile that may be a changed



                                                -2-
No. 20-3017, United States v. Henderson


fact,” the revelation did not “justif[y] the continuance of this trial.” Moreover, the district court

noted that the admission’s “impact on the case, if anything, [made things] more difficult for the

Government than the defendant.”

        The trial proceeded, and after the prosecution rested its case, Henderson moved for a

judgment of acquittal under Federal Rule of Criminal Procedure 29. Regarding Counts Two

(concealment of bankruptcy assets) and Three (bankruptcy fraud), he argued that “given the

forgery by [his bankruptcy attorney] of the declaration form,” “there [wa]s no foundation for any

further activity in [the] case.” That lack of foundation, according to defendant, “require[d] a

dismissal of these two counts.” The district court denied the motion. It reasoned that although

“one might be able to argue that if the defendant was unaware of his signature being placed for the

purpose of having documents electronically filed,” defendant “nonetheless . . . took steps during

the course of the bankruptcy where he validated or confirmed papers that were filed.” For that

reason, the district court concluded “that that unfortunate incident” did not “allow[] [the] defendant

to escape the charge in the case.” After the proofs closed, defendant renewed his Rule 29 motion.

The district court again denied it. The jury subsequently convicted Henderson on all counts.

        The modified presentence investigation report (“PSR”) recommended applying U.S.S.G.

§ 3A1.1(b)(1)’s two-level sentencing enhancement for committing an offense against a vulnerable

victim. The PSR determined that one of Henderson’s unlisted creditors, J.F., was a vulnerable

person and that she was a victim of his offenses. Defendant objected. He argued that “the United

States Government was the victim,” not J.F. The government urged the court to apply the

enhancement because creditors are victims of bankruptcy fraud and J.F. “[wa]s a creditor of Mr.

Henderson for the $15,000 that remain[ed] on the $20,000 loan.” And because Henderson did not

list J.F. or the debt he owed to her “in the bankruptcy fillings, . . . her opportunity to participate [in



                                                   -3-
No. 20-3017, United States v. Henderson


the bankruptcy proceedings] was effectively denied.” Additionally, the government contended

that J.F. was a vulnerable victim because Henderson’s relevant conduct affected her. According

to the government, defendant’s “[r]elevant conduct [went] far beyond simply what[] [had] been

charged, and the $20,000 [loan] that he obtained from [J.F.], of course, [wa]s relevant conduct

because it[] [was] an asset that was concealed in a bankruptcy that contributes to the loss amount

in this case.” “And the [deceptive] manner in which he obtained it,” the government argued,

“br[ought] her into the broader ambit of who is a victim under the vulnerable victim enhancement.”

       The district court applied the enhancement. It viewed J.F. to be a vulnerable victim in part

because of her advanced age and hearing disability. It also observed that the defendant had given

her the false impression that he was romantically interested in her. The district court thus

calculated Henderson’s Guidelines range at 70 to 87 months and imposed a within-Guidelines

sentence of 72 months’ imprisonment. Henderson timely appealed.



                                                A.

       “We review a district court’s refusal to dismiss an indictment only for abuse of discretion.”

United States v. Powell, 823 F.2d 996, 1001 (6th Cir. 1987). But we “review[] the district court’s

legal conclusions de novo and its factual findings for clear error or abuse of discretion.” United

States v. Bedford, 914 F.3d 422, 426 (6th Cir. 2019) (emphasis omitted).

       On appeal, Henderson argues that denying the motion was error because, according to him,

he did not do the conduct—i.e., he did not sign the allegedly inaccurate bankruptcy petition—that

was the basis for Count Two and Count Three in the superseding indictment. But this was not the

argument Henderson made when he moved to dismiss his indictment. Instead, he argued that “the

government acted outrageously and in bad faith while investigating defendant’s alleged

concealment of bankruptcy estate assets.” That makes sense—Henderson did not learn about the

                                                -4-
No. 20-3017, United States v. Henderson


signature issue until after he filed his motion to dismiss. But Henderson never asked the district

court to reconsider its previous denial of his motion after his bankruptcy attorney’s conduct came

to light. So Henderson faults the district court for not sua sponte reconsidering its decision on his

motion after learning about the signature issue.

       At any rate, we spot no error in the district court’s denial of Henderson’s motion to dismiss.

Even if we credit Henderson’s argument that the district court should have gone back on its own

to reconsider the motion, whether Henderson signed the bankruptcy petition is a factual dispute,

and a motion to dismiss an indictment is not an appropriate vehicle to resolve such disputes. See

United States v. Schaffer, 586 F.3d 414, 426–27 (6th Cir. 2009). Accordingly, this challenge fails.

                                                   B.

       Henderson next challenges the district court’s denial of his continuance motion. We review

“a district court’s decision whether to grant or deny a motion for a continuance for an abuse of

discretion.” United States v. Amawi, 695 F.3d 457, 480 (6th Cir. 2012). “[T]o demonstrate

reversible error, the defendant must show that the denial [of his continuance motion] resulted in

actual prejudice to his defense.”1 Landrum v. Mitchell, 625 F.3d 905, 927 (6th Cir. 2010) (quoting

United States v. King, 127 F.3d 483, 487 (6th Cir. 1997)). “Actual prejudice may be demonstrated

by showing that additional time would have made relevant witnesses available or otherwise

benefited the defense.” Id. at 928 (quoting Powell v. Collins, 332 F.3d 376, 396 (6th Cir. 2003)).

       Defendant has not shown prejudice. He does not identify relevant witnesses that would

have been available if the district court had granted the motion. Nor does he articulate how more

time would have benefitted his defense—other than suggesting that his attorney “might have”


       1
        Because defendant does not clear the prejudice hurdle, we need not—and do not—address
the typical factors that we use to assess whether a district court properly denied a continuance
motion. See King, 127 F.3d at 487.

                                                   -5-
No. 20-3017, United States v. Henderson


found something helpful. That is not enough. See United States v. Martin, 740 F.2d 1352, 1361

(6th Cir. 1984) (“Every lawyer on the losing side of a case probably feels that if he had had a little

more time he might have done something else which would have been helpful.” (quoting Sykes v.

Virginia, 364 F.2d 314, 316 (4th Cir. 1966))).

       Henderson’s invocation of United States v. McClendon, 146 F. App’x 23 (6th Cir. 2005),

does not change our conclusion. According to defendant, although his attorney’s “plan to locate

witnesses and call them to testify” might not have been a winning defense, it was at least a defense

(like in McClendon). McClendon, however, does not control here. In that case, the defendant

identified specific people who could testify about his defense of not possessing a firearm. Id. at

27. Here, in contrast, Henderson offers no set of comparable specifics. Instead, he merely suggests

he “might have” found something that would have helped his case. Again, that is not enough. See

Martin, 740 F.2d at 1361.

                                                 C.

       Henderson contends that the district court erred by denying his Rule 29 motion for a

judgment of acquittal. We review the denial of a Rule 29 motion de novo. United States v. Ashraf,

628 F.3d 813, 822 (6th Cir. 2011).

       A criminal defendant bears a “very heavy burden” when she challenges the denial of a Rule

29 motion. United States v. Rogers, 769 F.3d 372, 377 (6th Cir. 2014) (quoting United States v.

Abboud, 438 F.3d 554, 589 (6th Cir. 2006)). We “must affirm the district court’s decision if the

evidence, viewed in the light most favorable to the government, would allow a rational trier of fact

to find the defendant guilty beyond a reasonable doubt.” Ashraf, 628 F.3d at 822 (quoting United

States v. Mabry, 518 F.3d 442, 447–48 (6th Cir. 2008)). Additionally, we afford the government

“the benefit of all inferences which can reasonably be drawn from the evidence, even if the

evidence is circumstantial,” and “[i]t is not necessary that the evidence exclude every reasonable
                                                 -6-
No. 20-3017, United States v. Henderson


hypothesis except that of guilt.” United States v. Carter, 355 F.3d 920, 925 (6th Cir. 2004)

(quoting United States v. Head, 927 F.2d 1361, 1365 (6th Cir. 1991)).

         Henderson’s judgment-of-acquittal motion concerned Count Two (concealment of

bankruptcy assets) and Count Three (bankruptcy fraud) of the superseding indictment. On appeal,

Henderson does not give us much to go on. His only argument concerning the sufficiency of the

evidence reduces to the following: A rational trier of fact—viewing the evidence in the light most

favorable to the government and giving the government the benefit of all reasonable inferences

that could be drawn from the evidence—could not have found him guilty beyond a reasonable

doubt on Counts Two and Three because he did not sign the fraudulent bankruptcy petition. Even

if we accept that Henderson did not sign the petition—and the evidence that suggests he did sign

it—we still find his argument unpersuasive.

         Count Two alleged that defendant violated 18 U.S.C. § 152(1). That provision prohibits

“knowingly and fraudulently conceal[ing] from a custodian, trustee, marshal, or other officer of

the court charged with the control or custody of property, or, in connection with a case under [the

Bankruptcy Code], from creditors or the United States Trustee, any property belonging to the estate

of a debtor.” 18 U.S.C. § 152(1). To establish that Henderson violated § 152(1), the government

was required to “show that: 1) [he] knowing[ly] and fraudulently; 2) concealed property; 3) from

the trustee; 4) that belonged to his estate.” United States v. Wagner, 382 F.3d 598, 607 (6th Cir.

2004).

         Count Three alleged that Henderson violated 18 U.S.C. § 157(2). Under that provision,

“[a] person who, having devised or intending to devise a scheme or artifice to defraud and for the

purpose of executing or concealing such a scheme or artifice or attempting to do so” commits a

crime when he “files a document in a proceeding under [the Bankruptcy Code].” 18 U.S.C.



                                                -7-
No. 20-3017, United States v. Henderson


§ 157(2). A violation of § 157(2) has three elements: (1) “the existence of a scheme to defraud or

intent to later formulate a scheme to defraud,” (2) “the filing of a document in a proceeding under”

the Bankruptcy Code, and (3) “for the purpose of executing or attempting to execute the scheme.”

Wagner, 382 F.3d at 612 (quoting United States v. DeSantis, 237 F.3d 607, 613 (6th Cir. 2001)).

“In reviewing the sufficiency of the evidence of the intent to defraud, we are mindful of the fact

‘that the question of intent is generally considered to be one of fact to be resolved by the trier of

the facts . . . and the determination thereof should not be lightly overturned.’” Id. (alteration in

original) (quoting United States v. Daniel, 329 F.3d 480, 487 (6th Cir. 2003)).

       Henderson contends that he “did not do the act which formed the basis for the indictment,”

which according to him was signing the bankruptcy petition. “The evidence,” however, “clearly

belies [defendant]’s argument” that he did not engage in acts that constituted concealment of

bankruptcy assets and bankruptcy fraud. Id. Multiple witnesses testified that Henderson failed to

include assets and liabilities in his bankruptcy schedules, such as:

       •   an annuity;

       •   a 2004 BMW X3 and a 2014 Jeep Grand Cherokee;

       •   approximately $500,000;

       •   $15,000 he still owed on a $20,000 loan from J.F.; and

       •   multiple bank accounts.

And Henderson’s attorney testified that he had no doubt Henderson approved the schedules and

that Henderson signed his voluntary petition. Moreover, at his § 341 Bankruptcy Code hearing,

defendant testified under oath that his petition and schedules were accurate. “[T]he evidence

clearly demonstrates an intent to defraud” and concealment of bankruptcy assets; “there is no doubt

that a rational trier of fact could have found [Henderson] guilty” of Counts Two and Three of the

superseding indictment. Id. at 613. Accordingly, defendant’s sufficiency argument fails.

                                                 -8-
No. 20-3017, United States v. Henderson


                                                 D.

        Finally, Henderson contends that the district court erred when it calculated his Guidelines

range by incorrectly applying U.S.S.G. § 3A1.1(b)(1)’s two-level vulnerable victim enhancement.

Whether the district court properly applied that enhancement is a procedural reasonableness

challenge. See United States v. Walters, 775 F.3d 778, 781 (6th Cir. 2015). So long as the issue

is preserved (as it was here), the party challenging the procedural reasonableness of a sentence has

the burden to show that the district court abused its discretion when it imposed the sentence. See

United States v. Houston, 529 F.3d 743, 756 (6th Cir. 2008). A sentence can be procedurally

unreasonable for various reasons, including if the district court “improperly calculat[ed] . . . the

Guidelines range.” United States v. Davis, 751 F.3d 769, 773 (6th Cir. 2014) (quoting Gall v.

United States, 552 U.S. 38, 51 (2007)). Moreover, in this context, “our review of the district

court’s specific legal determinations . . . is de novo, and our review of the district court’s specific

factual findings is for clear error.” Id.

        Section 3A1.1(b)(1) increases a defendant’s offense level by two “[i]f the defendant knew

or should have known that a victim of the offense was a vulnerable victim.”                  U.S.S.G.

§ 3A1.1(b)(1); United States v. Moon, 513 F.3d 527, 540 (6th Cir. 2008). Application Note 2

elaborates:

        For purposes of [U.S.S.G. § 3A1.1](b), “vulnerable victim” means a person (A)
        who is a victim of the offense of conviction and any conduct for which the
        defendant is accountable under [U.S.S.G.] § 1B1.3 (Relevant Conduct); and (B)
        who is unusually vulnerable due to age, physical or mental condition, or who is
        otherwise particularly susceptible to the criminal conduct.

U.S.S.G. § 3A1.1 cmt. n.2; Moon, 513 F.3d at 540. Relevant conduct includes “all acts and

omissions committed, aided, abetted, counseled, commanded, induced, procured, or willfully

caused by the defendant.” U.S.S.G. § 1B1.3(a)(1)(A); Moon, 513 F.3d at 540. Therefore,



                                                 -9-
No. 20-3017, United States v. Henderson


§ 3A1.1(b)(1)’s enhancement can apply even if a person is merely a vulnerable victim of a

defendant’s relevant conduct rather than of the offense of conviction. See Moon, 513 F.3d at 541.

       For the purposes of § 3A1.1(b)(1), whether a person is a “victim” and whether a person is

“vulnerable” are factual questions that we review for clear error. See United States v. Stokes, 392

F. App’x 362, 369 (6th Cir. 2010) (acknowledging § 3A1.1(b)(1) victimhood as a fact question);

United States v. Salyer, 893 F.2d 113, 116–17 (6th Cir. 1989) (acknowledging § 3A1.1(b)(1)

vulnerability as a fact question). A factual finding is clearly erroneous when we are “left with the

definite and firm conviction that a mistake has been committed” by the district court. Heights

Cmty. Cong. v. Hilltop Realty, Inc., 774 F.2d 135, 140 (6th Cir. 1985). Importantly, “[t]he question

is not whether the finding is the best or only conclusion that can be drawn from the evidence, or

whether it is the one which [we] would draw.” Id. Instead, “the test is whether there is evidence

in the record to support the lower court’s finding, and whether its construction of that evidence is

a reasonable one.” Id.

       The district court’s factual finding that J.F. was a vulnerable victim was not clearly

erroneous. There was evidence that J.F. was a victim of Henderson’s bankruptcy offenses or his

relevant conduct in at least two ways. First, J.F. testified that she loaned Henderson $20,000

because he falsely told her he needed help paying his ailing grandfather’s medical bills. He paid

back $5,000 but not the remaining $15,000. Henderson did not include this debt in his bankruptcy

disclosures, which was an obstacle to J.F. participating in the bankruptcy proceedings as a creditor.

Second, defendant deceived J.F. into purchasing a $48,000 2014 Jeep Grand Cherokee for him,

which he did not list in his bankruptcy disclosures. J.F. was also “vulnerable.” She was an elderly

woman, and from her childhood, she had been “deaf, and [her] mother [had] assumed the

responsibility for all [her] business, medical, and financial transactions.” As a result, she had



                                                -10-
No. 20-3017, United States v. Henderson


“never really [been] taught how these transactions worked, what was involved, questions to be

asked, and so forth.” J.F. testified that during the purchase of the Jeep, she could not hear anything

the car dealership employees said, she could not read their lips or otherwise understand what they

were saying, and she did not understand the documents she was being asked to sign. Additionally,

as the district court noted, Henderson preyed upon J.F. by causing her to believe that he was

romantically interested in her. For instance, J.F. testified that defendant bought her a $500 heart-

shaped necklace and sent her flowers on Valentine’s Day. We thus conclude that the district

court’s factual determination—that J.F. was a “vulnerable victim”—was not clearly erroneous.

Accordingly, the district court properly applied the enhancement.



       For these reasons, we affirm the district court’s judgment.




                                                -11-